Exhibit 10.1 RUBICON FINANCIAL INCORPORATED 18, FIRST FLOOR IRVINE, CALIFORNIA 92612 Via Electronic Mail Scherlis Family LLC 201 Governors Drive Suite 400 Huntsville, AL35801 Re:Promissory Note Dr. Scherlis: Reference is hereby made to that certain Promissory Note dated May 18, 2015 (the “Note”) in the principal amount of $250,000 payable to Scherlis Family LLC by Rubicon Financial Incorporated (“Rubicon”). Rubicon hereby requests an extension of thematurity date through the amendment of Section 2 of the Note as set forth below: 2.Amount and Payment. The principal amount (“Principal Amount”) of this PromissoryNote (the “Note”) is Two Hundred Fifty Thousand Dollars ($250,000.00). This Note shall bear interest on the unpaid Principal Amount at the rate of six percent (6%) per annum (“Interest”). The entire Principal Amount and accrued Interest shall be due and payable on the earlier of (i) concurrent with the closing of the sale of 20% of Maker’s ownership interest in U.S. Financial Services, Inc. (f/k/a Newport Coast Securities, Inc.) to a to be formed Delaware limited liability company, which is anticipated to occur on or before August 14, 2015, or (ii) August 30, 2015. The undersigned hereby requests that you execute below agreeing and acknowledging to the above amendmentand return this signed letter agreement by way of email. Thank you. RUBICON FINANCIAL INCORPORATED By: /s/ Joseph Mangiapane, Jr. Name; Joseph Mangiapane, Jr. Title: CEO AGREED AND ACKNOWLEDGED: SCHERLIS FAMILY LLC By: /s/ Morris Scherlis MD Name: Morris Scherlis MD Title: Principal
